DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The amendments to claims now clarify away from the closest reasonable prior art of record, namely references to Muller ‘214, Maruyama ‘433, and Maschke ‘887 in that the closest art fails to disclose or teach imaging methods for vessel imaging with a catheter including positioning an imaging tip in a reinforced section of the terminus of an outer sheath between a guidewire lumen section and unreinforced main section of the outer sheath, inserting a catheter into a vessel the imaging tip positioned in the reinforced terminal section of the outer sheath with a guidewire through the guidewire lumen, and performing NIR spectroscopy by retracting the cable to move the imaging tip from the reinforced terminal section of the outer sheath to a retracted position in the main section of the outer sheath proximally spaced from the terminal section of the sheath, transmitting NIR light from the tip to the vessel wall via the outer sheath and colleting NIR light from the vessel wall after retracting the cable from the other sheath and rotating/translating the imaging tip linearly in a proximal direction from the retracted position of the outer sheath. The references include guidewire-based imaging of vessel walls, but fail to specify the positional and retracting steps of the instant claims (and their prescribed relationships).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M. LAMPRECHT whose telephone number is (571)272-3250. The examiner can normally be reached Mon - Fri 9:00-5:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793